Citation Nr: 0943083	
Decision Date: 11/12/09    Archive Date: 11/17/09

DOCKET NO.  08-13 225A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an effective date earlier than November 3, 
1997 for an initial 100 percent rating for posttraumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to August 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut in which the RO, in pertinent part, 
granted an initial 100 percent rating for PTSD, effective 
November 3, 1997.  

The Board notes that, in a November 1999 rating decision, the 
RO granted service connection for tinea cruris, tinea pedia, 
and tinea manum, and PTSD, evaluated as 10 percent disabling 
and 30 percent disabling, respectively.  Each grant of 
service connection was effective March 27, 1998.  In a 
December 1999 rating decision, the RO granted an earlier 
effective date of November 3, 1997 for each grant of service 
connection.  The Veteran, thereafter, perfected appeals of 
the initial ratings assigned.  In a January 2003 rating 
decision, the RO granted an increased, 50 percent, rating for 
PTSD, effective February 7, 2001.  In December 2003, the 
Board remanded the claims for higher initial ratings for 
further development.  In a June 2004 rating decision, the RO 
granted a 50 percent rating for PTSD, effective November 3, 
1997.  In a March 2005 decision, the Board denied higher 
ratings for tinea cruris, tinea pedis, and tinea manum, and 
for PTSD.  

The Veteran appealed the March 2005 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
A November 2005 Joint Motion for Partial Remand requested 
that the portion of the Board decision which denied 
entitlement to a rating in excess of 50 percent for PTSD be 
vacated and remanded.  A November 2005 Court order granted 
the motion.  In June 2006, the Board remanded the claim for a 
higher initial rating for PTSD.  As indicated above, in the 
June 2007 rating decision, the RO granted an initial 100 
percent rating for PTSD, effective November 3, 1997; 
representing a full grant of the benefit sought with respect 
to the claim for a higher initial rating for PTSD.  

The Board notes that the Veteran was previously represented 
by Joseph R. Moore.  In September 2008, Mr. Moore filed a 
motion to withdraw as representative.  In April 2009 the 
Veteran filed a VA Form 21-22 (Appointment of Veterans 
Service Organization as Claimant's Representative) naming the 
Connecticut Department of Veterans Affairs.  The Board 
recognizes the change in representation.    



FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2. A June 1995 rating decision denied service connection for 
PTSD.  Although the RO notified the Veteran of this 
disallowance, he did not initiate an appeal.

3. On November 3, 1997, the Veteran filed a request to reopen 
his claim. 

4. In a November 1999 rating decision, the RO granted service 
connection for PTSD and assigned an effective date of March 
27, 1998; in a December 1999 rating decision, the RO 
subsequently granted an earlier effective date of November 3, 
1997 (the date of the request to reopen the claim for service 
connection).

5.  The record contains no statement or communication from 
the Veteran, prior to November 3, 1997, that constitutes an 
earlier, pending claim for service connection for PTSD; an 
initial rating may not be assigned prior to the effective 
date of the grant of service connection.


CONCLUSIONS OF LAW

1.  The RO's June 1995 rating decision denying service 
connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 
(2009).

2.  The criteria for an effective date earlier than November 
3, 1997, for an initial 100 percent rating for PTSD have not 
been met. 38 U.S.C.A. § 5110 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).  The Court, in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), has 
held that the VCAA notice requirements apply to all elements 
of a claim.

In this case, a VCAA-compliant notice letter pertaining to 
the earlier effective date issue was not provided to the 
Veteran; however, this is a downstream issue, which was 
initiated by a notice of disagreement.  The Court has held 
that, as in this case, once a notice of disagreement from a 
decision establishing service connection and assigning the 
rating and effective date has been filed the notice 
requirements of 38 U.S.C.A. §§ 5104 and 7105 control as to 
the further communications with the appellant, including as 
to what "evidence [is] necessary to establish a more 
favorable decision with respect to downstream elements...."  
Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Moreover, 
the resolution of the Veteran's appeal for an earlier 
effective date is also dependent on the Court's 
interpretation of the law and regulations pertaining to 
claims for VA benefits. Consequently, no further development 
under the VCAA is warranted.  See Mason v. Principi, 16 Vet. 
App. 129, 132 (2002); see generally Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227, 231-
32 (2000); see also Livesay v. Principi, 15 Vet. App. 165 
(2001) (en banc) (holding that the VCAA is not applicable 
where it could not affect a pending matter and could have no 
application as a matter of law).  

Law and Regulations

VA law provides that the effective date for an award of 
disability compensation based on an original claim for direct 
service connection, if the claim is received within one year 
after separation from service, shall be the day following 
separation from active service or the date entitlement arose; 
otherwise, and for reopened claims, it shall be the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later. 38 U.S.C.A. § 5110(a) (West 2002 & Supp. 
2009); 38 C.F.R. § 3.400 (2009).

The terms "claim" and "application" mean a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p).

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. 
§ 5101(a); 38 C.F.R. § 3.151(a).  Any communication or 
action, indicating an intent to apply for one or more 
benefits under the laws administered by VA, from a claimant, 
his duly-authorized representative, a Member of Congress, or 
some person acting as next friend of a claimant who is not 
sui juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered as filed as of 
the date of receipt of the informal claim.  38 C.F.R. 
§ 3.155(a).

The effective date for a grant of benefits on the basis of 
the receipt of new and material evidence received after final 
disallowance, or in the case of reopened claims, is the date 
of receipt of the new claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(q)(1)(ii), (r).  

Factual Background and Analysis

The Veteran initially filed a claim for service connection 
for PTSD in December 1993, which was denied in a March 1994 
rating decision.  Following receipt of additional medical 
evidence in July 1994, the RO denied service connection for 
PTSD in a June 1995 rating decision.  Although notified of 
this denial by letter in the same month, the Veteran did not 
initiate an appeal and the decision became final.  See 
38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302(a), 
20.1103.  On November 3, 1997, the Veteran filed a request to 
reopen his claim for service connection for PTSD.  

The Board notes that the effective date for the initial 
rating assigned, in this case, 100 percent, can be no earlier 
than the effective date of that grant of service connection.  
While the appellant asserts his entitlement an earlier 
effective date, considering the record in light of the above-
noted legal authority, the Board finds that no earlier 
effective date is assignable.  

As indicated above, the July 1994 claim for service 
connection for PTSD was finally resolved by the RO's June 
1995 disallowance of that claim (and, hence, cannot provide a 
basis for a grant of the benefits ultimately awarded in 
connection with a reopened claim for that benefit).  Given 
the finality of the RO's June 1995 disallowance, an effective 
date prior to that date is legally precluded.

While the finality of the June 1995 decision could be 
vitiated by a finding of clear and unmistakable (CUE) in that 
decision (see Routen v. West, 142 F.3d 1434, 1438 (Fed. Cir. 
1998) listing CUE as one of three exceptions to the rules 
regarding finality and effective dates), no such claim has 
been raised in this case.  

The Board also notes that, after the June 1995 decision and 
prior to the November 1997 claim to reopen, there is no 
document indicating an intent by the Veteran to reopen his 
claim for service connection for PTSD; indeed, the Veteran 
did not file a document of any kind during this time frame.  

For the foregoing reasons, the record does not provide a 
basis for assignment of an effective date earlier than 
November 3, 1997 for an initial 100 percent rating for PTSD.  
As the Board finds that the preponderance of the evidence is 
against the appellant's earlier effective date claim, the 
benefit of the doubt doctrine does not apply.  See Schoolman 
v. West, 12 Vet. App. 307, 311 (1999).




ORDER

Entitlement to an effective date earlier than November 3, 
1997 for an initial 100 percent rating for PTSD is denied.  




____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


